


110 HR 4998 IH: To extend the temporary suspension of duty on mixtures of

U.S. House of Representatives
2008-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 4998
		IN THE HOUSE OF REPRESENTATIVES
		
			January 16, 2008
			Mr. Neugebauer
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To extend the temporary suspension of duty on mixtures of
		  methyl 4-iodo-2-[3-(4-methoxy-6-methyl-1,3,5-triazin-2-yl)ureidosulfonyl]
		  benzoate, sodium salt (Iodosulfuron methyl, sodium salt) and application
		  adjuvants.
	
	
		1.Mixtures of methyl
			 4-iodo-2-[3-(4-methoxy-6-methyl-1,3,5-triazin-2-yl)ureidosul­fonyl] benzoate,
			 sodium salt (Iodosulfuron methyl, sodium salt) and application
			 adjuvants
			(a)In
			 generalHeading 9902.11.44 of
			 the Harmonized Tariff Schedule of the United States (relating to mixtures of
			 methyl 4-iodo-2-[3-(4-methoxy-6-methyl-1,3,5-triazin-2-yl)ureidosulfonyl]
			 benzoate, sodium salt (Iodo­sul­furon methyl, sodium salt) and application
			 adjuvants) is amended by striking 12/31/2009 and inserting
			 12/31/2011.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
